        Case 4:15-cv-01696-YGR Document 725 Filed 07/03/19 Page 1 of 3



 1   MICHELLE M. LA MAR (SBN 163038)            DANIEL LOW (SBN 218387)
     mlamar@loeb.com                            dlow@kotchen.com
 2   TERRY D. GARNETT (SBN 151212)              DANIEL KOTCHEN (pro hac vice)
     tgarnett@loeb.com                          dkotchen@kotchen.com
 3   PATRICK N. DOWNES (SBN 186461)             MICHAEL von KLEMPERER (pro hac vice)
     pdownes@loeb.com                           mvk@kotchen.com
 4   ERIN M. SMITH (SBN 235039)                 LINDSEY GRUNERT (pro hac vice)
     esmith@loeb.com                            lgrunert@kotchen.com
 5   LOEB & LOEB LLP                            AMY ROLLER (pro hac vice)
     10100 Santa Monica Blvd., Suite 2200       aroller@kotchen.com
 6   Los Angeles, CA 90067                      KOTCHEN & LOW LLP
     Telephone: 310.282.2000                    1745 Kalorama Road NW, Suite 101
 7   Facsimile: 310.282.2200                    Washington, DC 20009
                                                Telephone: 202.471.1995
 8   Attorneys for Defendant Tata
     Consultancy Services Ltd.                  Attorneys for Plaintiff Buchanan
 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION
12    BRIAN BUCHANAN,
                                                Case No.: 4:15-cv-01696-YGR
13
                           Plaintiff,
14                v.                            JOINT COMPLIANCE STATEMENT
15
                                                Complaint Filed: April 14, 2015
16    TATA CONSULTANCY SERVICES, LTD.,
                           Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  JOINT COMPLIANCE STATEMENT
     17845154.1                             1                         CASE NO. 4:15-CV-01696-YGR
     205625-10093
        Case 4:15-cv-01696-YGR Document 725 Filed 07/03/19 Page 2 of 3



 1
                                  JOINT COMPLIANCE STATEMENT
 2
              A compliance hearing is currently scheduled for July 12, 2019 in Buchanan v. Tata
 3
     Consultancy Services, Ltd. Dkt. #724. The parties continue to work on finalizing the settlement
 4
     agreement. Accordingly, the parties request that the Court vacate the July 12 compliance hearing
 5
     and reschedule it for July 19.
 6
 7
     Dated: July 3, 2019                        By: /s/ Daniel Kotchen
 8                                                  Daniel Low (SBN 218387)
                                                    Daniel Kotchen (pro hac vice)
 9                                                  Michael von Klemperer (pro hac vice)
                                                    Lindsey Grunert (pro hac vice)
10                                                  KOTCHEN & LOW LLP
                                                   Attorneys for Plaintiff Buchanan
11
12   Dated: July 3, 2019                        By: /s/ Terry D. Garnett__________________
                                                    Michelle M. La Mar
13                                                  Terry D. Garnett
                                                    Patrick N. Downes
14                                                  Erin M. Smith
                                                    LOEB & LOEB LLP
15                                                  Attorneys for Defendant

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        JOINT COMPLIANCE STATEMENT
     17845154.1                                     2                       CASE NO. 4:15-CV-01696-YGR
     205625-10093
        Case 4:15-cv-01696-YGR Document 725 Filed 07/03/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that a true and correct copy of the foregoing document was served on all

 3   counsel of record by electronic service through the Clerk of the Court's CM/ECF filing system

 4   today.

 5
 6   Dated: July 3, 2019                          By: /s/ Terry D. Garnett
                                                          Terry D. Garnett
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             JOINT COMPLIANCE STATEMENT
     17845154.1                                       3                          CASE NO. 4:15-CV-01696-YGR
     205625-10093
